DETAILED ACTION
This is the Office action based on the 16918359 application filed July 1, 2020, and in response to applicant’s argument/remark filed on January 12, 2022.  Claims 3-6 and 9-16 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-2 and 7-8 acknowledged.  Claim 16 withdrawn from consideration.
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “supplying a first process gas into the process chamber, the first process gas containing  a fluorocarbon gas and a second noble gas; forming a plasma from the first process gas in the process chamber, thereby causing the multilayered film to be etched to a first depth: after causing the multilayered film to be etched, supplying a second process gas into the process chamber, the second process gas containing the fluorocarbon gas and a  first noble gas; forming a plasma from the second process gas in the process chamber, thereby causing the multilayered film to be etched to a second depth” in the specification.  Although the specification teaches supplying a process gas comprising a fluorocarbon gas and a noble gas, wherein the noble gas comprises a first noble gas having higher ionization energy than Ar gas and the second gas containing at least one of Ar gas and a gas having lower ionization energy than Ar gas (Claim 3), this is narrower in scope than the above limitation because it requires flowing both the first gas and the second gas to contain both first noble gas and the second noble gases.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.  It is noted that claim 3 is different than the version in the After Final Consideration Program Request filed December 7, 2021.
Claims 4-6 and 9-15 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 9-15 rejected under 35 U.S.C. 103 as obvious over Anderson et al. (U.S. PGPub. No. 20150294880), hereinafter “Anderson”, in view of Strang et al. (U.S. PGPub. No. 20040195216), hereinafter “Strang”: --Claims 3, 5, 6, 9, 10, 14: Anderson teaches a method of etching a multilayer formed on a substrate, comprisingloading the substrate into a process chamber ([0142]), wherein the multilayer film including a stack of seven silicon nitride / silicon oxide layers ([0143], Fig. 9) (a bottommost nitride layer reads on the undercoat layer, a middle silicon oxide layer reads on the  silicon-containing layer, and any top layer reads on the mask layer); supplying a gas mixture comprising C4F6 (reads on the fluorocarbon gas) ([0151, 0161]) and an inert gas, wherein the inert gas may be He, Ar, Xe, Kr, Ne, or combinations thereof ([0146]);applying RF power to form a plasma ([0147]);etching the multilayer film using the plasma ([0152]).        In an embodiment, Andersen discloses a mixture of Ar, He and N2 as the inert gas ([0138]).4F6 and one of He and Ne as the inert gas, and during the second time the gas mixture is considered comprising C4F6 and one of Ar, Kr and Xe as the inert gas.       Since each pulse removes a portion of the multilayer film, a first pulse would etch the multilayer film to a first depth, and a subsequent pulse would etch the multilayer film to a second depth deeper than the first depth.--Claim 4:  It is noted that energy in a metastable state of C4F6 is higher than energy in a metastable state of Ar, as taught by Applicant.--Claims 11, 12, 13, 15: Anderson further teaches that the substrate may comprise a tungsten layer or a SiCOH layer (0143]).  
Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, Applicant's argument is not persuasive.  As explained above, each gas pulse in the invention of Andersen modified by Strang is considered an etching step.  Since each pulse removes a portion of the multilayer film, a first pulse would etch the multilayer film to a first depth, and a subsequent pulse would etch the multilayer film to a second depth deeper than the first depth.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713